riL-RD IN
                                                       Court of Appeals

                                                            FEB 1 2 2015
                                                             Lisa Matz
                            CAUSE NO. 296-01024-Jef4            -   J——

                   IN THE 5th DISTRICT COURT OF APPEALS                    r-J]
                             CASE NO. 15-14-01585-CV
                                                                           0i


SUSAN ANN FISHER,                                 IN THE DISTRICT COURT OF
       Plaintiff
v.



MEDICAL CENTER OF PLANO,
ALIREZA ZAFARMAN ATEF, MD.,                       COLLIN COUNTY, TEXAS
SALMAN WAHEED, MD, RAY J.
DELGADILLO, RT, ANNE W.
HANDLEY, RN, CYNTHIA CARTER,
RN, AND MICHAEL ALLEN, RT.,
                                                      -TH
       Defendants,                                2961M JUDICIAL DISTRICT




                                  February 10, 2015


                           PLAINTIFF'S REQUEST FOR
              DOCUMENTS TO BE INCLUDED IN CLERK'S RECORD

TO: Sandra Hill, Deputy
Clerk of the 296th Courtof Collin County, Texas

Andrea Stroh Thompson, District Clerk
Collin County, Texas
Collin County Courthouse
2100 Bloomdale Road
McKinney, Texas 75071
972-548-4320, Metro 972-424-1460 ext. 4320
Fax no. 972-547-5732

FROM: Susan Ann Fisher
        Pro Se Plaintiff
RE: Plaintiffs' request for documents to be included in the clerks' record for Susan Ann
Fisher v. Medical Center ofPiano, et. al., cause number 296-01024-2014, inthe 296th
Court of Collin County, Texas.

Plaintiff, Susan Ann Fisher, is appealing this case to the Fifth Court of Appeals. The trial
court signed the final judgment in this case for Medical Center of Piano, Cynthia Carter,
R.N., Anne W. Handley, R.N., and Ray J. Delgadillo, R.T., on //- /V V^ /-./ 7
Plaintiff filed a notice ofappeal on */-^- /?-/# and has until March 21, 2015, to pay
the clerk's fees. See Exhibit A herein attached and referenced.
                                                                   *si /Z.-03-/Y
Plaintiff requests that the following documents be included in the clerk'srecord, as
required by Texas Rule of Appellate Procedure 34.5(a):

        1. Plaintiffs petitions, dated: ^-I !-/   12. All courts' charges and verdicts. u2>] j\pe Iy ^ !Ac '^ ^a£• ^ ^ S

   13. All requests for findings of fact and conclusions oflaw. / 0 " <3 "?>"/7        ^'c-

   14. The courts' findings of fact and conclusions oflaw. / £> - ;3 3-/7 %=d^rzt'^~

   15. Defendants' motion for summary judgement, dated: "7-Q ^ ,/ £/ $ - | ^-/ y %-j$lflf
         9-zU-tV, /o-2o-/rf //-OT-ty //-^/7;//-5-A/ U-i-rt^i-di
   16. Plaintiffs' response to Defendants' motion for summary judgment, dated: / 0 ~fL( 'f%
           /o^2-ii •ib~#&dtfr H-oLt-H-1. //-07-/7 IhlZ-li n-\
   17. The following pretrial motions and the courts' orders on the motions:                           'f
        AH W\tJtxon^ ^ ©lcleAs; |y.                                                             / 2)-^
    18. The following requests for discovery and responses and objections to the              ,      ^ }
        requests: A n i l

    19. All exhibits andmaterials given to thejudge in hearings filed from the court
           recorder. TRAP 34.5(a)(13); (b)(l);(h).


   20. All materials listed in the attached and hereby referenced Exhibit B.
           /Ill UM^to^Ws Jus-Uc-l Ju -r&*~- ^ihahJ includi\u
    21. All materials related to this case filed or pending:       ~^x     LuiT ^f\ ^T

          k yiL               /                 {              ^         \ {"11\f°* (


   f 3f/V, ^/3-/ ?-/3-A/ ?-/A' ?75V// " „ ^
  :*4 j y^c^-
Respectfully submitted,




    SusanAnn Fisher       \/    J
    P.O. Box 460461       Xv
    Garland, TX 75046
     214-730-2578
     susanfisher972@yahoo.com
EXHIBIT


  A
 Order entered January 29, 2015.




                                               In The

                                       Court of gppeate
                            fiitl) ©itftrtct of Cexa* at ©alias!
                                        No. 05-14-01585-CV


                                SUSAN ANN FISHER, Appellant

                                                 V.


 MEDICAL CENTER OF PLANO, CYNTHIA CARTER, ANN W. HANDLEY, R.N. AND
                  RAY J. DELGADILLO, R.T., Appellees

                       On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                             Trial Court Cause No. 296-01024-2014


                                             ORDER

       Before the Court is appellant's January 21, 2015, motion to extendtime to file the clerk's

and reporter's records. Because the Court received notice regarding the motion for new trial, the

deadlines for filing the clerk's and reporter's records were reset and those records are currently

due on March 21, 2015. Accordingly, we DENY appellant's January 21, 2015, motion to extend

the deadlines for filing the clerk's and reporter's records as moot.

                                                      /s/     CRAIG STODDART
                                                              JUSTICE
                                12/19/2014 SCANNED Page 1




                                                                                                        SE
                                                                                              CO
                                                                                              to        '«f»   <       3
                                                                                                    ,
                                                                                                         it    x       a.
                                                                                                                       UJ
                                                                                              c»                       a
                                                                                                        =£UJ       .

                               CAUSE NO. 296-01024-2014                            m          a.

                                                                                              ej»

Susan Ann Fisher,                                      IN THE DISTRICT CO
        Plaintiff                                                                             i
                                                                                              **        §      8       >-
                                                                                              *"*       The plaintiffasks for this appealto come before the honorable court and forour lives to
be heldaccountable for by thosewhomay be instrumental in saving them.

Respectfully submitted,



Susan Ann Fisher
Pro Se Plaintiff
P.O. Box 460461
Garland, TX 75046
214-730-2578
Susanfishef972(givahoo.com


SAF
                                CERTIFICATE OF SERVICE




Icertifythaton /W/«?/, Iservedacopyof fJirfiec 4 Apf^V
to the entities listed below:


Burford and Ryburn, LLP
500 N.Akard, Suite 100
Dallas, TX 75201
Robert Begert, Attorney for
Alireza Z. Atef and Salman Waheed

Wilson, Elser, Moskowitz, Edelmand &Dicker LLP
901 Main Street, Suite 4800
Dallas, TX 75202
Brenda Damuth, Attorney for
Medical Center of Piano
Cynthia Carter, Anne W. Handley,
Ray J. Delgadillo, etaf.




                                                 Susan Ann Fisher
                                                 Pro Se Plaintiff
                                                 P.O. Box 460461
                                                 Garland, TX 75046
                                                 214-730-2578
                                                 susanfisher972@yahoo.com
                               CASE NO. 15-14-01585-CV




                               IN THE COURT OF APPEALS
                                FIFTH DISTRICT OF TEXAS




                            SUSAN ANN FISHER, APPELLANT
                                           V.
MEDICAL CENTER OF PLANO, CYNTHIA CARTER, RN, ANNE W. HANDLEY, RN, AND RAY J,
                                    DELGADILLO, RT




                ON APPEAL FROM THE 296TH JUDICIAL DISTRICT COURT
                                COLLIN COUNTY, TEXAS                            isCCX^6?
                       TRIAL COURT CAUSE NO. 296-01024-2014                 WJJjT0f Appeals
                                                                                .JU121J96
                                                                                  i\sa Watz ,+
                        AMMENDMENT TO MOTlCE OF APPEAL                             *L 5th
                                                                                Clerk,      District

To clarify matters in this appeal, Iamend the 'Notice of Appeal' filed December 19,2014
to state that this Notice to Appeal is aseparate appeal based upon aseparate dismissal
from the previous dismissal of doctors Atef and Waheed, theirs being case no.
05-14-01441-CV.

This new Notice of Appeal is not an amendment to this previous appeal and, since the
appeal is separate, the appelant asks for areview of her case based on its own merits.
If the case should be reviewed and an opinion granted in the appelants favor, then the
other case may be reheard, as it was apart of the original petition.
Thank you for your consideration in this appeal.
Susan Ann Fisher
Pro Se Plaintiff
susanfisher972@yahoo.com
P.O. Box460461
Garland, TX 75046
214-730-2578
                                    CERTIFICATE OF SERVICE


                                K
                          is^.r[j^ur-"
                                                      Susan Ann Fisher
                                                      Pro Se Plaintiff
                                                      P.O. Box 460461
                                                      Garland, TX 75046
                                                      214-730-2578
                                                      susanfisher972@yahoo.com
EXHIBIT


  B
Search                                                                                                       Page 1 of 12



 Case History
  Back j
 Case Number       296-01024-2014
 Date Filed:      03/17/2014
 Case Type:       CV - Medical Malpractice
 Status:          Pending
                  Susan Ann Fisher vs. Medical Center of Piano,
                  Alireza Zafarmand Atef, M.D., Salman
 Style:           Waheed, M.D., Cynthia Carter, RN, Anne W
                   Handley, RN, Michael Allen, RT and Ray J
                   Delgadillo, RT,
 JudicialOfficer: Roach, John R., Jr. in 296th District Court


 Parties

 Type          Name                       DOB Address Attorney

 Defendant Allen, Michael                               Cathy F. Bailey
 Defendant Atef, Alireza Zafarmand, M.D                 Robert Begert
 Defendant Carter, Cynthia, RN                          Brenda J. Damuth

 Defendant Delgadillo, Ray J                            Brenda J. Damuth

 Defendant Handley, Anne W                              Brenda J. Damuth

 Defendant Medical Center of Piano                      Brenda J. Damuth
 Defendant Waheed, Salman, M.D.                         Robert Begert
 Plaintiff     Fisher, Gurie Wells, Jr.                 Pro Se

 Plaintiff     Fisher, Susan Ann                        Pro Se




 Case Events
                                                                                                 Cancelled
 Date             Event Type                                     Comments                                    Time   Judge
                                                                                                 Reason


   03/17/2014 Plaintiff's Original Petition (OCA) $283.00        and Request for Disclosures

   03/17/2014 Request for Citation $8.00                         x7



   03/17/2014 Constable Service Fee #3, $75.00                    x7



   03/18/2014       Citation


   04/10/2014       Request for Copies $

   04/10/2014       Request for Copies $                          xl5


                                                                  Defendants Medical Center of
                                                                 Piano, Anne W. Handley, R.N.,
                                                                 and Ray J. Delgadillo, R.T.'s
   04/11/2014       Motion                                       Motion to Abate, Special
                                                                 Exceptions, and Answer to
                                                                 Plaintiff's Original Petition


    04/28/2014 Out of County Service Fee                          Dallas County Pet. 5


    05/02/2014 Out of County Service Fee




httD://apps.collincountytx.gov/cccasesearch/Search.aspx                                                         2/12/2015
Search                                                                                  Page 2 of 12

                                                    Original Answer of Defendants
  05/14/2014    Original Answer                    Alireza Zafarmand Atef, M.D. and
                                                   Salman Waheed, M.D.


  06/23/2014    Request for Citation $8.00          xl



  06/24/2014    Request for Citation $8.00          to Pet. 1



  06/24/2014    Constable Service Fee #1, $75.00

  06/24/2014    Citation


  06/24/2014    Citation

                                                    Plaintiff's Motion to Compel
  06/25/2014    Motion                             Defendants to Respond to Request
                                                   for Disclosures


                                                    Defendant Cynthia Carter, R.N.'s
                                                   Motion to Abate, Special
  07/11/2014    Original Answer                    Exceptions, and Answer to
                                                   Plaintiff's Original Petition


  07/14/2014    Request for Copies $

  07/14/2014    Mailed Copies

                                                     with money order in the amount
                                                   of $77.00 for a fee on her Motion
  07/22/2014    Letter                             to Compel. We do not need this
                                                   fee, so returned her money order.

                                                    Plaintiff's Motion to Compel
                                                   Defendants to Resjpond to
  07/22/2014 Supplemental                          Request for Disclosures
                                                   (Supplement to Original Motion
                                                   filed on 05/22/2014)


  07/28/2014    Motion to Dismiss                    Defendants' Motion to Dismiss


  08/12/2014    Correspondence Received by Court     fax/e-mail received by the court

                                                     & Mtn. Dismiss                      9:00 AM
  08/13/2014    Motion To Compel

  08/13/2014    General Docket Entry                 M/Compel. DENIED. OTBFC.

                                                     Plaintiff's Response and
                                                   Objections to Defendants' Motion
  08/15/2014    Response                           to Dismiss, Special Exceptions and
                                                    Motion for Summary Judgment


  08/20/2014     Letter

                                                     Order Denying Plaintiff's Motion
   08/22/2014    Order                              to Compel Defendants to Respond
                                                    to Request for Disclosures




>ittn//annscn11incount^tx.sov/cccasesearch/Search.aspx                                     2/12/2015
                                                           i««««jfe»i»*«'«aaSft^^fti««s>5»**




Search                                                                                         Page 3 of 12


                                                        Defendants Alireza Zafarmand
  09/12/2014    Motion to Dismiss                      Atef, MD and Salman Waheed,
                                                       MD's Motion to Dismiss


                                                        Letter to Clerk regarding Notice
  09/12/2014    Letter                                 of Hearing


  09/15/2014    Private Process Service Return


  09/19/2014    Letter                                  to Clerk


                                                        Michael Allen, MD's Original
  09/25/2014    Original Answer                        Answer and Verified Denial to
                                                       Plaintiff's Original Petition


                                                        Michael Allen, MD's Motion to
  09/26/2014    Motion to Quash                        Quash Service of Process


                                                        Plaintiff's Motion to Retain and
  10/13/2014    Motion                                 Response and Objections to
                                                       Defendants' Motion to Dismiss


  10/13/2014    Request for Copies $

                                                        Mtn. from Def. Waheed &Atef             9:00 AM
  10/14/2014    Dismissal Hearing


  10/14/2014    Request for Copies $

  10/14/2014    General Docket Entry                    M/Dismiss. Granted. OTBFC.


  10/17/2014    Order

                                                         Defendants' First Amended
  10/20/2014    Amended Motion                         Motion to Dismiss


                                                         Plaintiff, Susan Ann Fisher's
  10/22/2014    Motion for Continuance                 Motion for Continuance



  10/22/2014 Request for Copies $

  10/23/2014    Letter                                   for Response


  10/23/2014    Response                                 Background and facts


  10/27/2014 Appeals - Notice Of Appeal                  Plaintiff's notice of appeal


  10/28/2014 Affidavit of Indigency/Inability to Pay

  10/29/2014 Indigency Flow Sheet

                                                         Defendants' Response to
   11/04/2014    Response                               Plaintiff's Motion for Continuance


                                                         Cover letter regarding Order
   11/05/2014    Letter
                                                        Granting Second Amended Motion
                                                        to Dismiss




Vitrn//«nnscn11incoimtv1x.eov/cccasesearch/Search.aspx                                            2/12/2015
Search                                                                                Page 4 of 12

                                                 Cover letter regarding Order
  11/05/2014    Letter                          Denying Motion for Continuance

                                                 Defendant Medical Center of
                                                Piano, Cynthia Carter, R.N. Anne
  11/05/2014 Amended Motion                     W. Handely, R.S., and Ray J.
                                                Degadillo, R.T.'s Second Amended
                                                Motion to Dismiss


                                                 Order Granting Defendants
                                                Medical Center of Piano, Cynthia
                                                Carter, R.N., Anne W. Handley,
  11/05/2014    Proposed Order                  R.N., and Ray J. Degadillo, R.T.'s
                                                Second Amended Motion to
                                                Dismiss


                                                                                       9:00 AM
  11/06/2014    Motion Continuance

                                                 M/Continuance on M/Dismiss.
  11/06/2014    General Docket Entry            DENIED.


                                                 Plaintiff, Susan Ann Fishers'
  11/06/2014 Amended Motion                     Motion for Continuance, Amended


  11/06/2014 Request for Copies $

                                                 e-filed NOA with the 5th COA & e
  11/06/2014 Appeals - Correspondence           -mailed to Court Reporter


                                                 Notifying of Physical Home
  11/06/2014    Letter                          Address


                                                  Plaintiff's Response to
                                                Defendant's Motion to Dismiss
  11/06/2014    Response                        Suit, Motion to Retain Case and
                                                Reinstate, and Motion for Bond In
                                                Lieu of Expert Reports


  11/06/2014 Correspondence

  11/06/2014 Request for Copies $

  11/07/2014 Appeals - Correspondence             05-14-01441-CV


                                                  Order Denying Plaintiff's Motion
  11/07/2014 Order Denied                        for Continuance


                                                  Plantiff's Motion For A Rehearing
   11/07/2014    Motion                          Of Motion To Continue


                                                  Defendant Cynthia Carter, R.N.'s
                                                 Objections to the Chapter 74
   11/07/2014 Objection                          Report of Gary Glen Clinton, R.N.
                                                 and Motion to Dismiss and Motion
                                                 for Attorneys' Fees


                                                   Cover Letter
   11/07/2014    Letter

   11/10/2014 Appeals - Late Notice Post Card      no payment for Clerk's Record




 rittn-//anns.co11incountvtx.eov/cccasesearch/Search.aspx                                 2/12/2015
Search                                                                                    Page 5 of 12

                                                  letter of non payment for Clerk's
  11/10/2014    Appeals - Correspondence         Record: e-filed with the 5th COA &
                                                 mailed to pro se appellant

                                                  letter of costs for Clerk's Record:
  11/10/2014    Appeals - Correspondence         mailed to pro se appellant


                                                  Cover Letter re Second Amended
  11/10/2014    Letter                           Motion to Dismiss


                                                   Mtn. to dismiss, mtn. for atty          9:00 AM
  11/12/2014    Dismissal Hearing                fees, obj. to chap. 74


                                                  Plaintiff, Susan Ann Fisher's,
                                                 Response and Motion to Retain
                                                 and Motion for Extention of Time
                                                 and Objections to Defendant
  11/12/2014    Response                         Cynthia Carter RN's Objections to
                                                 the Chapter 74 Report of Gary
                                                 Glen Clinton, RN, and Motion to
                                                 Dismiss and Motion for Attorney's
                                                 Fees



  11/12/2014    General Docket Entry              M/Dismiss. Granted. OTBFC.


                                                  Letter forwarding Agreed Order
  11/12/2014    Letter                           Granting Michael Allen, MD's Mtn
                                                 to Quash Service of Process

                                                  Order Granting Defendant
                                                 Cynthia Carter, RN's Objections to
  11/14/2014    Order Granted                    Plaintiff's Chapter 74 Expert
                                                 Report and Motion to Dismiss and
                                                 Motion for Attorneys' Fees


                                                  Order Granting Michael Allen
  11/14/2014    Order Granted                    M.D.'s Motion to Quash Service of
                                                 Process



  11/14/2014 Order of Dismissal - PARTIAL

  11/17/2014 Appeals - Clerk's Record Paid $

  11/17/2014 Request for CD Copy $20.00

  11/17/2014 Motion - New Trial - Civil $65.00     Rehearing


  11/18/2014    Letter                             Letter to the Judge


  11/20/2014     Letter

                                                   e-filed with the 5th COA &
   11/20/2014 Appeals-Clerk's Record              mailed cd copy to pro se appellant


   11/21/2014 Order of Dismissal - PARTIAL

                                                    Plaintiff's Request for Preparation
   11/26/2014    Request                          of Court Reporter's Record




htrn://annsxollincountvtx.gov/cccasesearch/Search.aspx                                        2/12/2015
Search                                                                                            Page 6 of 12

                                                              Plaintiff's Request to Court
  11/26/2014   Request                                       Reporter to Make a Full Record
                                                             and Preserve All Notes


                                                              Plaintiff's Response to Dismissal
  12/01/2014   Response                                      and Amendment to the Plaintiff's
                                                             Motion for a Rehearing/New Trial


  12/02/2014 Correspondence Received by Court                 fax/e-mail received by the court


                                                              Plaintiff's Amendment to Notice
  12/03/2014 Appeals - Notice Of Appeal                      of Appeal


  12/03/2014   Certificate                                    Of Service


  12/03/2014   Request for Copies $

                                                              e-filed Amended Notice of Appeal
  12/04/2014 Appeals - Correspondence                        with the 5th COA


                                                              Plaintiff's Response to Dismissal
  12/15/2014   Response                                      and Amendment to the Plaintiff's
                                                             Motion for a Rehearing/New Trial


  12/15/2014   Request for Copies $

  12/19/2014 Appeals - Notice Of Appeal

                                                              (no Date of Appearance; No
  12/19/2014 Request for Subpoena $8.00                      Time of Appearance--notified Ms.
                                                             Fisher)


  12/19/2014 Constable Service Fee #3, $75.00

  12/19/2014   Request for Copies $

                                                              e-filed NOA with the 5th COA & e
  12/19/2014 Appeals - Correspondence                        -mailed to Court Reporter


                                                               Defendants, Alireza Zafarmand
                                                             Atef, M.D. and Salman Wadeed,
  12/19/2014   Response                                      M.D.'s Response to Plaintiff's
                                                             Motion for a Rehearing/New Trial
                                                             and Request for Attorney's Fees

                                                *.,,-, nr.     (need nature of suit and name of
  12/23/2014 Request for Citation by Publication $83.00 whQ we gre serving)

  12/23/2014   Request for Copies $

  12/23/2014 Request for Copies $

  12/23/2014 Affidavit                                         for Citation by Publication


  12/29/2014 Appeals - Correspondence                          05-14-01585-CV


                                                               Appeal Dismissed-5th COA 05-14
  01/07/2015 Appeals - Judgment And Opinion                   -01441-CV




http://apps.collincountytx.gov/cccasesearch/Search.aspx                                              2/12/2015
Search                                                                                      Page 7 of 12


  01/07/2015    Appeals - Cover Letter


  01/09/2015    Letter


                                                     Corrected Subpoena Request
  01/09/2015    Correspondence                      Form from front counter. No fee.


                                                     Corrected request for Citation by
  01/09/2015    Correspondence                      Publication. No fee.


  01/13/2015    Citation                             Citation by Publication


  01/13/2015    Subpoena


  01/20/2015    Request for Copies $

  01/20/2015    Letter                               Letter requesting copies


  01/20/2015    Request for Copies $

                                                     Authorization to Obtain Health
  01/20/2015    Correspondence                      Care Information to Medical
                                                    Center of Piano


                                                     Defendant Medical Center of
  01/21/2015    Motion                              Piano's Motion for Sanctions


                                                     no designation or payment for
  01/22/2015 Appeals - Late Notice Post Card        Clerk's Record


                                                     letter of non payment for Clerk's
  01/22/2015 Appeals - Correspondence               Record: e-filed with the 5th COA &
                                                    e-mailed to pro se appellant


  01/23/2015    Motion                                Plaintiff's Motion to Retain


  01/23/2015 Appeals - Request for Clerk's Record

                                                     Plaintiff's Request for Court
  01/23/2015 Appeals - Req for Reporter's Record    Reporters' Record


                                                     cover letter with request to
  01/23/2015 Appeals - Correspondence               Court Reporter


                                                      letter with requests and filings
  01/23/2015 Appeals - Correspondence                pertaining to Clerk's Record and
                                                     Reporter's Record

                                                      e-mailed requests to Court
   01/23/2015 Appeals - Correspondence               Reporter


                                                      letter of costs for Clerk's Record:
   01/26/2015 Appeals - Correspondence               e-mailed to pro se appellant


   02/04/2015    Letter

                                                       Response to Proposed Final
   02/09/2015    Response                            Order of Dismissal




Vittn-//nnnsnnl1incountvtx.eov/cccasesearch/Search.aspx                                        2/12/2015
Search                                                                                                 Page 8 of 12


                                                             Letter to Clerk Re Response to
   02/09/2015         Letter                                Proposed Final Order of Dismissal


   03/27/2015         Motion for Sanctions                                                              9:00 AM




Financial Summary
Defendant

Charges : $34.00

Payments: $34.00

Balance     : $0.00


Defendant

Charges : $12.00

Payments: $12.00

Balance     : $0.00


Defendant

Charges : $8.00

Payments: $8.00

Balance     : $0.00


Defendant

Charges : $10.00

Payments: $10.00

Balance     : $0.00


Plaintiff

Charges : $1,627.00

Payments: $1,627.00

Balance     : $0.00




 Transactions

            Payor                        Receipt             Date          Description          Amount
                                                            03/17/2014 Transaction Assessment $283.00

                                                            03/17/2014 Transaction Assessment $56.00

                                                            03/17/2014 Transaction Assessment $525.00


    Fisher, Susan Ann             Receipt # DC-19589-2014   03/17/2014 Payment                  ($864.00)

                                                            04/10/2014 Transaction Assessment $16.00

                                                            04/10/2014 Transaction Assessment $15.00




httn://aoDs.collincountvtx.gov/cccasesearch/Search.aspx                                                     2/12/2015
Search                                                                                           Page 9 of 12

  Fisher, Susan Ann      Receipt # DC-26977-2014     04/10/2014 Payment                ($32.00)
                                                     04/11/2014 Transaction Assessment $2.00

  Medical Center of Piano Receipt # DC-27158-2014    04/11/2014 Payment                ($2.00)

                                                     05/14/2014 Transaction Assessment $2.00

  Atef, Alireza Zafarmand Receipt # DC-37401-2014    05/14/2014 Payment                ($2.00)
                                                     06/23/2014 Transaction Assessment $8.00

  Fisher, Susan Ann      Receipt # DC-49877-2014     06/23/2014 Payment                ($8.00)
                                                     06/24/2014 Transaction Assessment $8.00

                                                     06/24/2014 Transaction Assessment $75.00

  Fisher, Susan Ann      Receipt # DC-50030-2014     06/24/2014 Payment                ($83.00)
                                                     07/11/2014 Transaction Assessment $2.00

  Carter, Cynthia        Receipt # DC-54476-2014     07/11/2014 Payment                ($2.00)
                                                     07/14/2014 Transaction Assessment $2.00

  Fisher, Susan Ann       Receipt # DC-54914-2014    07/14/2014 Payment                ($2.00)
                                                     07/28/2014 Transaction Assessment $2.00

  Medical Center of Piano Receipt # DC-59071-2014    07/28/2014 Payment                 ($2.00)
                                                     08/20/2014 Transaction Assessment $2.00

  Medical Center of Piano Receipt # DC-65733-2014    08/20/2014 Payment                 ($2.00)
                                                      08/22/2014 Transaction Assessment $2.00

   Medical Center of Piano Receipt # DC-66507-2014    08/22/2014 Payment                ($2.00)
                                                      09/12/2014 Transaction Assessment $2.00

   Atef, Alireza Zafarmand Receipt # DC-71810-2014 09/12/2014 Payment                   ($2.00)
                                                      09/12/2014 Transaction Assessment $2.00

   Atef, Alireza Zafarmand Receipt # DC-72046-2014 09/12/2014 Payment                   ($2.00)
                                                      09/23/2014 Transaction Assessment $2.00

   Medical Center of Piano Receipt # DC-74805-2014 09/23/2014 Payment                    ($2.00)
                                                      09/25/2014 Transaction Assessment $2.00




 V»++rW/armc nc\
                      llinr.niintvtx.eov/cccasesearch/Search.aspx                                   2/12/2015
Search                                                                                          Page 10 of 12

  Allen, Michael         Receipt # DC-75647-2014     09/25/2014 Payment                    ($2.00)

                                                     09/26/2014   Transaction Assessment   $2.00


  Allen, Michael         Receipt # DC-75830-2014     09/26/2014 Payment                    ($2.00)

                                                     10/14/2014 Transaction Assessment $1.00

  Fisher, Susan Ann      Receipt # DC-81234-2014     10/14/2014 Payment                    ($1.00)

                                                     10/20/2014 Transaction Assessment $2.00


  Atef, Alireza Zafarmand Receipt # DC-83171-2014    10/20/2014 Payment                    ($2.00)

                                                     10/20/2014 Transaction Assessment $2.00


  Medical Center of Piano Receipt # DC-83614-2014    10/20/2014 Payment                    ($2.00)

                                                     10/22/2014 Transaction Assessment $1.00

  Fisher, Susan Ann      Receipt # DC-84491-2014     10/22/2014 Payment                    ($1.00)
                                                     11/05/2014 Transaction Assessment $2.00

  Medical Center of Piano Receipt # DC-88440-2014    11/05/2014 Payment                    ($2.00)

                                                     11/06/2014 Transaction Assessment $2.00

  Medical Center of Piano Receipt # DC-88742-2014    11/06/2014 Payment                    ($2.00)

                                                     11/06/2014 Transaction Assessment $2.00

  Medical Center ofPiano Receipt # DC-88743-2014     11/06/2014 Payment                    ($2.00)
                                                     11/06/2014 Transaction Assessment $2.00

  Medical Center of Piano Receipt # DC-88901-2014    11/06/2014 Payment                    ($2.00)
                                                     11/06/2014 Transaction Assessment $1.00

  Fisher, Susan Ann       Receipt # DC-89010-2014    11/06/2014 Payment                     ($1-00)
                                                      11/06/2014 Transaction Assessment $1.00

   Fisher, Susan Ann      Receipt # DC-89302-2014     11/06/2014 Payment                    ($1.00)
                                                      11/07/2014 Transaction Assessment $2.00

   Medical Center of Piano Receipt # DC-89969-2014    11/07/2014 Payment                    ($2.00)
                                                      11/10/2014 Transaction Assessment $2.00

   Carter, Cynthia        Receipt # DC-90129-2014 11/10/2014 Payment                        ($2.00)



httn://anDs.collincountvtx.gov/cccasesearch/Search.aspx                                               2/12/2015
    Search                                                                                               Page 11 of 12
«   * a   „   m.




                                                                11/10/2014 Transaction Assessment $2.00

          Carter, Cynthia           Receipt # DC-90170-2014     11/10/2014 Payment                  ($2.00)

                                                                11/10/2014 Transaction Assessment   $2.00


          Allen, Michael            Receipt # DC-90250-2014     11/10/2014 Payment                  ($2.00)

                                                                11/10/2014 Transaction Assessment   $2.00

          Medical Center of Piano   Receipt # DC-90382-2014     11/10/2014 Payment                  ($2.00)

                                                                11/12/2014 Transaction Assessment $2.00

          Allen, Michael            Receipt # DC-91360-2014     11/12/2014 Payment                  ($2.00)

                                                                11/14/2014 Transaction Assessment $2.00

          Medical Center of Piano Receipt # DC-92504-2014       11/14/2014 Payment                  ($2.00)

                                                                11/14/2014 Transaction Assessment $2.00

          Carter, Cynthia           Receipt # DC-92505-2014     11/14/2014 Payment                  ($2.00)

                                                                11/14/2014 Transaction Assessment $2.00

          Medical Center of Piano Receipt # DC-92506-2014       11/14/2014 Payment                  ($2.00)

                                                                11/14/2014 Transaction Assessment $2.00

          Allen, Michael            Receipt # DC-92510-2014     11/14/2014 Payment                  ($2.00)
                                                                11/17/2014 Transaction Assessment $2.00

          Atef, Alireza Zafarmand Receipt # DC-92923-2014       11/17/2014 Payment                  ($2.00)
                                                                11/17/2014 Transaction Assessment $376.00

                                                                11/17/2014 Transaction Assessment $20.00

          Fisher, Susan Ann         Receipt # DC-93058-2014     11/17/2014 Payment                  ($395.00)
          Fisher, Susan Ann          Receipt # DC-93059-2014    11/17/2014 Payment                  ($1.00)
                                                                11/17/2014 Transaction Assessment $65.00

                                                                11/18/2014 Transaction Assessment $2.00

              Medical Center of Piano Receipt # DC-93248-2014    11/18/2014 Payment                  ($2.00)
                                                                 11/20/2014 Transaction Assessment $2.00

              Medical Center of Piano Receipt # DC-94109-2014    11/20/2014 Payment                  ($2.00)



    htrn://anns.collincountvtx.gov/cccasesearch/Search.aspx                                                     2/12/2015
    Search                                                                                        Page 12 of 12
<   •'%,+-




                                                        11/24/2014 Transaction Assessment $2.00

      Medical Center of Piano Receipt # DC-94920-2014   11/24/2014 Payment                ($2.00)

      Fisher, Susan Ann      Receipt # DC-96828-2014    12/01/2014 Payment                ($65.00)
                                                        12/03/2014 Transaction Assessment $1.00

      Fisher, Susan Ann      Receipt # DC-97668-2014    12/03/2014 Payment                ($1.00)
                                                        12/15/2014 Transaction Assessment $1.00

       Fisher, Susan Ann     Receipt # DC-101778-2014 12/15/2014 Payment                  ($1.00)
                                                        12/19/2014 Transaction Assessment $8.00

                                                        12/19/2014 Transaction Assessment $75.00

                                                        12/19/2014 Transaction Assessment $1.00

       Fisher, Susan Ann     Receipt # DC-103834-2014 12/19/2014 Payment                  ($84.00)
                                                        12/22/2014 Transaction Assessment $2.00

       Atef, Alireza Zafarmand Receipt # DC-103851-2014 12/22/2014 Payment                ($2.00)
                                                        12/23/2014 Transaction Assessment $83.00

                                                        12/23/2014 Transaction Assessment $1.00

       Fisher, Susan Ann      Receipt # DC-104767-2014 12/23/2014 Payment                  ($84.00)
                                                        12/23/2014 Transaction Assessment $1.00

       Fisher, Susan Ann      Receipt # DC-104774-2014 12/23/2014 Payment                  ($1-00)
                                                        01/20/2015 Transaction Assessment $1.00

       Fisher, Susan Ann      Receipt # DC-02833-2015    01/20/2015 Payment                ($1-00)
                                                         01/20/2015 Transaction Assessment $1.00

        Fisher, Susan Ann     Receipt # DC-02890-2015 01/20/2015 Payment                   ($1-00)




     httrv/^nnc rollincountvtx.gov/cccasesearch/Search.aspx                                           2/12/2015